Citation Nr: 1643883	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  06-18 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from January 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2015, the Board remanded this claim to afford the Veteran a Board hearing.  The Veteran and his son, J.S., testified before the undersigned Veterans Law Judge during a Travel Board hearing in July 2016.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

There is no competent and credible evidence of a current diagnosis of Meniere's disease.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by service.  38 U.S.C.A. 
 §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, a pre-rating letter in November 2012 informed the Veteran of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Based on the foregoing, the Board finds VA has satisfied its duty to assist the Veteran with respect to all claims herein decided.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and record.  The Veteran has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was afforded VA examinations in conjunction with the claim on appeal, including in September 2012 and February 2013, and an additional medical opinion was obtained in March 2014.  The Board finds that the VA examinations and opinion provided in this case are adequate to decide the issue, as they are based on all pertinent facts, incloding those obtained from interviewing the Veteran and review of the record.  The March 2014 opinion is also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and is supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

As noted in the Introduction, there has been substantial compliance with the February 2015 remand directives, as the Veteran was afforded a Board hearing in July 2016.  Stegall v. West, 11 Vet. App. 268 (1998).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the undersigned VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the reasons why he believes service connection is warranted for Meniere's disease.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Meniere's disease is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply in this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for Meniere's disease.  He has asserted that his symptoms began during service as a result of a head injury.  See March 2013 statement from the Veteran.  During the July 2016 hearing, he also testified that he believes he has Meniere's disease as a result of his service-connected peripheral vestibular disorder, right otitis media, and bilateral hearing loss disabilities.  

Service treatment records (STRs) do not reflect complaints or findings of Meniere's disease or any symptoms generally related to that condition, including as a result of or following a head injury.  In fact, a head injury is not documented in any of the STRs.  However, the STRs show the Veteran was treated for mastoiditis and otitis media during service and service connection has been established for otitis media.  Nevertheless, the preponderance of the evidence weighs against a finding that the Veteran has a current diagnosis of Meniere's disease.  

Review of the record reveals that, in approximately 2012, the Veteran began complaining of experiencing recurrent episodes of vertigo.  Notably, the evidence shows the Veteran had previously denied having vertigo but, in 2012, the Veteran's private physician, Dr. Stark, noted that he had gradually developed vertigo over time, with associated balance problems and unsteadiness.  See private medical records dated from 2001 to 2009; July 2012.  

While Dr. Stark initially noted that the cause of the Veteran's vertigo was undetermined or possibly secondary to his hearing impairment, he has since consistently related the gradual development of the Veteran's vertigo to his long-term inner ear dysfunction related to otitis media.  See statements from Dr. Stark dated July, August, and October 2012; March 2013 and January 2014.  

In his October 2012 statement, Dr. Stark stated that the Veteran had "probable Meniere's disease" with obvious vertigo and instability but, in March 2013, Dr. Stark stated that he was using Meniere's disease as a term of convenience.  In this regard, he stated that Meniere's disease is normally regarded as a recurrent period of vertigo of undetermined etiology but that, inevitably, patients with severe inner ear infections will develop the same pattern.  

The Board notes that, while Dr. Stark initially provided a diagnosis of probable Meniere's disease, his later statement clarifies that he used Meniere's disease as a term of convenience to explain or account for the Veteran's symptoms, as opposed to an actual diagnosis.  In this regard, the Board finds probative that Dr. Stark noted that patients with severe inner ear infections, such as the Veteran, develop the same pattern of recurrent periods of vertigo as those who have been diagnosed with Meniere's disease and, as noted, that Dr. Stark has consistently attributed the Veteran's vertigo to his long-term inner ear dysfunction related to otitis media, as opposed to a separate and distinct disability, including specifically Meniere's disease.  In this regard, it should be noted one of the disabilities for which the Veteran has been service connected is "peripheral vestibular disorder (claimed as vertigo) associated with chronic suppurative otitis media with right ear tympanic membrane perforation."  He also is separately service connected for chronic suppurative otitis media with right ear tympanic membrane perforation.  

In evaluating this claim, the Board finds particularly probative that the Veteran was afforded two VA ear examinations, in September 2012 and February 2013, which did not result in a diagnosis of Meniere's disease.  After reviewing the record and interviewing the examining the Veteran, the VA examiners noted that the Veteran's diagnoses included peripheral vestibular disorder and chronic suppurative otitis media, which were manifested by staggering, an unsteady gait, and vertigo.  Notably, Meniere's disease was not indicated on examination.  In fact, the September 2012 VA examiner opined that it is more likely than not that the Veteran's right otitis media is the cause of his vertigo, while the February 2013 VA examiner opined that it is more likely that the Veteran has a peripheral vestibular condition as opposed to Meniere's disease.  

In addition, in March 2014, a VA physician reviewed the record, including the previous VA and private records, and opined that it is less likely than not that the Veteran has Meniere's disease.  In making this determination, the examiner noted that Meniere's disease typically starts between the ages of 20 and 40 and that the Veteran's dizziness was of recent onset, there can be age-related causes of the Veteran's dizziness, and where there is a record of a diagnosis of Meniere's disease, it was not supported by all of the requisite studies to confirm its presence.  

In sum, the preponderance of the medical evidence of record weighs against a finding that the Veteran has a diagnosis of Meniere's disease but, instead, reflects that the Veteran's vertigo and other symptoms, including dizziness, balance problems, and unsteadiness are more likely attributable to his service-connected otitis media and peripheral vestibular disorder.  As noted above, the Veteran's otitis media and peripheral vestibular disorder are service connected and currently rated 10 and 30 percent disabling, respectively, and those ratings contemplate symptoms of dizziness and staggering.

In evaluating this claim, the Board has considered the Veteran's lay assertions that he believes he has Meniere's disease and acknowledges that the Veteran is competent to report his observable symptomatology, including experiencing episodes of vertigo, dizziness, balance problems, and unsteadiness.  However, the Veteran lacks the medical expertise to conclude that his symptoms are manifestations of Meniere's disease and any lay assertions of such are outweighed by the competent medical evidence of record.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the claim for service connection for Meniere's disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against a finding that the Veteran has Meniere's disease.  As such, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Meniere's disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


